Harsha, Judge,
dissenting.
{¶ 12} Although I agree that Waterloo Coal Co. failed to properly raise the affirmative defense of the statute of limitations in its pleadings, I conclude that Johnson failed to object to this omission and proceeded to defend against the motion for summary judgment on the merits of that motion. Rather than raising the issue of Waterloo’s waiver of the statute, Johnson addressed the motion by arguing that his new claim was substantially similar and therefore satisfied the requirements of the saving statute. Because Johnson consented to deciding the motion for summary judgment on its merits, the trial court did not err in addressing the statute-of-limitations defense.